Proceeding pursuant to CPLR article 78 (transferred to this *843Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier III prison disciplinary hearing, petitioner was found guilty of making threats. That determination, which was affirmed upon administrative appeal, was based upon a threatening letter which was found to have been authored by petitioner. This CPLR article 78 proceeding seeking annulment ensued.
We confirm. The misbehavior report and corroborating hearing testimony, together with the comparison of the offending letter and exemplars of petitioner’s handwriting, provide substantial evidence to support the determination of guilt (see Matter of Koehl v Fischer, 52 AD3d 1070, 1071 [2008], appeal dismissed 11 NY3d 809 [2008]). Petitioner’s claim that the Hearing Officer failed to perform an independent handwriting analysis is wholly belied by the record.
Cardona, PJ., Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.